Citation Nr: 0025913	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-34 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder and 
vocal nodules as secondary to Agent Orange (AO) exposure.

3.  Entitlement to service connection for a lung disorder and 
a bunion on the right foot.

4.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to October 
1946, and from December 1946 to July 1968.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, in pertinent part, 
granted entitlement to service connection for PTSD and 
assigned a 10 percent evaluation, effective October 15, 1995; 
continued the 10 percent evaluation for hemorrhoids; denied 
entitlement to service connection for a skin condition and 
nodules on his vocal cords as secondary to AO exposure; and 
denied entitlement to service connection for a bunion on the 
right foot and a lung condition.

In December 1997 the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In March 2000 the Board of Veterans' Appeals (the Board) 
remanded the claims to the RO in response to the veteran's 
request for a hearing with a travel Member of the Board.  The 
record reflects that although a hearing was scheduled, the 
veteran declined to attend the hearing.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss when it issued an unappealed rating decision in 
September 1984.

2.  Evidence submitted since the final September 1984 
decision bears directly or substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
bilateral hearing loss is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  The claims of entitlement to service connection for a 
lung disorder, and a bunion on the right foot are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

5.  The claims of entitlement to service connection for a 
skin disorder and vocal nodules as secondary to AO exposure 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.

6.  Hemorrhoids are manifested by occasional bleeding with 
painful hemorrhoids and flare-ups approximately once a month.



CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1984 rating 
decision wherein the RO denied entitlement to service 
connection for bilateral hearing loss is new and material, 
and the veteran's claim for this benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for a 
bilateral hearing loss disability is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claims of entitlement to service connection for a 
lung disorder, and a bunion on the right foot are not well 
grounded.  38 U.S.C.A. § 5107(a).

4.  The claims of entitlement to service connection for a 
skin disorder and vocal nodules as secondary to AO exposure 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran entered 
service with a foot disorder of second degree pes planus.


Reports of medical examinations conducted in October 1956, 
1947, April 1958, September 1958, November 1961, October 
1964, September 1967, and April 1968 reveal normal findings 
related to the veteran's skin, lungs, and throat, except that 
in the November 1961 report of medical examination, the 
examiner noted the veteran had a cicatrix on his scalp when 
addressing the skin.  Chest x-rays taken at various times 
during service were negative.  The only disability of the 
feet noted in service was pes planus.

A September 1967 audiological evaluation report shows pure 
tone thresholds, in decibels, American Standards Association 
(ASA) values converted to International Standards 
Organization (ISO) values for comparison purposes were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
15
100
10
10
45

An April 1968 audiological evaluation revealed pure tone 
thresholds, in decibels (ISO), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
-5
0
LEFT
0
-5
-5
55
55

An October 1968 VA examination report shows examination of 
the skin revealed a scar on the right lower quadrant.  
Otherwise, the skin was grossly normal.  Examination of the 
throat was normal.  Examination of the respiratory system 
revealed it was clear to percussion and auscultation.  
Examination of the feet was normal.

A May 1978 VA hospitalization summary report shows the 
veteran had a diagnosis of osteomyelitis of the right foot.  
The examiner noted he had been in a "usual state of good 
health until 4/25/78," at which time he had an ingrown 
toenail develop on the lateral aspect of his right great toe, 
which caused the toe to become inflamed.  He underwent an 
excision of the nail in the right great toe.  Following the 
excision, he had swelling of the toe and drainage.  A 
diagnosis of possible osteomyelitis was entered.

Physical examination revealed the lungs to be clear to 
auscultation and percussion.  Examination of the skin was 
normal.  The right foot was warm and slightly swollen in the 
ankle area and the dorsum of the foot.  There was moderate 
erythema.  The examiner stated the x-ray taken during 
hospitalization did not establish whether the changes in the 
first metatarsal were secondary to his operative procedure or 
to the infection.

A June 1978 VA x-ray of the right foot revealed a recent 
fracture of the mid shaft of the right fourth metacarpal.  
There was some soft tissue swelling about the metatarsal 
bones.  The radiologist stated there was narrowing of the 
joint space of the first metatarsal phalangeal joint with 
some destruction of the head of the right first metatarsal 
bone, which was on the basis of inflammation.

An October 1978 VA chest x-ray showed no active pathology 
related to the lungs.  

A December 1978 VA x-ray of the right foot revealed a healed 
osteomyelitis of the right great toe.

A January 1980 VA examination report shows that examination 
of the lungs revealed tactile fremitus, which was equal in 
both right and left lung fields.  Percussions were resonant, 
and versicular breath sounds were heard peripherally over the 
lungs.  The examiner stated the vital capacity was 
88 percent.

A June 1982 VA examination report shows normal evaluations of 
the mouth, including the pharynx, and lungs.

A March 1984 VA examination report shows the veteran reported 
he had a bunionectomy in 1978.  He reported pain in his right 
foot at that time.  The examiner stated the veteran had a 
rash on his shoulders and back, which he stated had been 
there for two years.  Diagnoses of tinea versicolor and 
seborrheic dermatitis were entered.  A chest x-ray taken at 
that time revealed no evidence of pulmonary infiltration.  

An April 1984 VA outpatient treatment report shows the 
veteran was seen in dermatology.  He reported a skin 
condition since 1983.  The examiner stated he had possible 
chronic subsiding dermatitis, but noted it was possibly 
seborrheic dermatitis, and ruled out tinea versicolor.  The 
examiner noted that he did not believe his complaint was 
related to alleged AO exposure.

A February 1985 VA outpatient treatment report shows the 
veteran complained of a painful right hallux valgus for the 
past five years.  He reported he had had a postoperative 
infection following a bunionectomy in 1978.  The examiner 
stated that his hallux valgus on the right had caused a 
bunion deformity on the left side of the right foot.  

A September 1985 VA examination report shows the veteran had 
a hyperpigmented unhealing area on the left side of his 
forehead, which was stated to have been there for the last 
three to four years.  Additionally, the examiner stated he 
had nonspecific intermittent dermatitis of the body and arms.  
A diagnosis of high frequency hearing loss in the left ear 
was entered.  

A June 1986 VA consultation report shows the veteran reported 
a six-month history of hoarseness following an upper 
respiratory infection in January 1986.  He reported 
intermittent hoarseness during his adulthood, especially when 
in the service.  The examiner noted he was counseled 
regarding the option of surgery versus conservative voice 
therapy and opted for surgery.

A June 1986 VA hospitalization summary report reveals the 
veteran underwent a suspension microlaryngoscopy, including a 
right true vocal cord stripping and a left true vocal cord 
excisional biopsy of a vocal cord nodule.  The preoperative 
diagnosis was singer's nodules of vocal cords.  The examiner 
stated he was a 59-year-old minister who had used his voice 
heavily for many years and had had intermittent hoarseness 
until January 1986, at which time, it became worse.

A July 1986 VA outpatient treatment report shows the examiner 
stated the veteran had excision of the nodules secondary to 
voice abuse.

A July 1986 VA audiological evaluation report shows that the 
veteran had normal hearing from 250 to 2000 Hertz with mild 
to moderate sloping hearing loss from 3000 to 8000 Hertz.  
The left ear had normal hearing from 250 to 2000 Hertz and 
had severe hearing loss at 3000 and 4000 Hertz.  Speech 
discrimination was noted to be "excellent."

An August 1987 VA treatment record shows the veteran 
underwent cryosurgery of lesions of the face.  He had a 
pigmented nevi on his face and pox marks from pervious acne 
vulgaris.

An August 1987 VA hospitalization summary report shows 
diagnoses of seborrheic dermatitis in remission and keratosis 
on the face, chest, and back.

An October 1987 VA audiological evaluation shows diagnoses of 
mild high frequency sensorineural hearing loss between 6000 
and 8000 Hertz in the right ear and severe notched high 
frequency sensorineural hearing loss centered at 3000 to 4000 
Hertz.  Speech discrimination ability was excellent.  

A January 1989 VA examination report shows examinations of 
the skin, mouth, including the pharynx, and the lungs were 
normal.

A January 1990 VA outpatient treatment report shows the 
veteran was seen for possible AO exposure.  The examiner 
stated that the examination revealed no remarkable findings.  

A September 1996 VA chest x-ray report shows right pleural 
effusion and right middle and lower lobe atelectasis.  The VA 
radiologist recommended that a computed tomography (CT) be 
done for further evaluation.

A September 1996 CT scan of the chest shows the right lung 
had an irregular pleural thickening surrounding the middle 
and lower lobes.  A lobe mass was present in the posterior 
basal area of the right lower lobe, which was homogeneously 
enhanced.  It was noted that there was a tiny right pleural 
effusion.

A January 1997 VA examination report shows the veteran 
reported he had occasional bleeding with his hemorrhoids, 
which were painful and had caused "soiling" of his 
undergarments.  He stated he had his last flare-up in 
December 1996.  He stated he had recurrences about once a 
month.  Physical examination revealed three small non-
thrombosed hemorrhoids just inside the anal verge.  The 
examiner stated the largest of the hemorrhoids measured less 
than two centimeters in any direction.  He stated there was 
no evidence of soiling, incontinence, tenesmus or fecal 
leakage.

As to the skin condition, the veteran stated he had multiple 
growths on his face, bilateral shoulders, and anterior trunk.  
The examiner stated he could not visualize the vocal cords 
and that the veteran had significant hoarseness.  The final 
relevant diagnoses entered were small hemorrhoids, status 
postoperative bunionectomy with no residual disability, 
scattered seborrheic keratoses of the face, shoulders, and 
anterior/posterior trunk, and history of status postoperative 
vocal cord nodulectomy with residual hoarseness.

A January 1997 VA chest x-ray shows a left lower lobe 
consolidation, which the radiologist stated probably 
represented subsegmental atelectasis.

A January 1997 VA audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
45
LEFT
5
15
20
75
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left 
ear.

The examiner stated the veteran reported a history of noise 
exposure in the military and after.  The results revealed a 
mild to moderate high frequency sensorineural hearing loss 
for the right ear and a moderately severe to severe steeply 
sloping high frequency sensorineural hearing loss for the 
left ear.

An April 1997 letter from a VA physician states the veteran 
had been followed in the VA clinic.  He stated a new density 
had been discovered in the veteran's right lung in October 
1996, which was diagnosed as a right pleural effusion and 
possible mass.  The examiner stated the CT scan showed that 
the right lung was reduced in volume and there was 
atelectasis in the right middle and lower lobes.  He added 
the veteran underwent a lung biopsy, which final result was 
that there was pleural fibrosis without any tumor.

The examiner stated that the veteran had an ear, nose, and 
throat examination in June 1986, at which he was given a 
laryngoscopy, which revealed a nodule on the right vocal 
cord.  He concluded that the letter was for support of the 
veteran's claims for medical disability.

A September 1997 VA chest x-ray shows interim diminution in 
the right pleural effusion.

In December 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated he experienced rectal 
bleeding.  He testified he could not say whether he had been 
treated for anemia, but stated he had developed anal 
fissures.  The veteran stated he used Preparation H and 
suppositories on occasion.

The veteran stated his hearing loss was incurred in service, 
as he had been exposed to very loud noises.  He noted he 
first started wearing hearing aids six months prior.

As to his bunions, the veteran stated he had bunions on his 
feet during service and was treated for bunions following 
service.  As to the lung condition, the veteran stated he was 
treated for a lung condition while in service and that he 
still had lung problems.

As to his skin condition and the nodules on his vocal cords, 
the veteran stated he felt that they were due to AO exposure.  


Criteria 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(38 C.F.R. § 20.302t).  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (1999), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  "Material" 
evidence is evidence which is relevant to and probative of 
the issue at hand and, which, furthermore, when reviewed in 
context of all the evidence of record, both old and new, 
would change the outcome of the case.  Smith v. Derwinski, 1 
Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  

Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The Court noted in Elkins that by the ruling 
in Hodge, 155 F.3d 1356, the Federal Circuit Court 
"effectively decoupled" the determination of new and 
material evidence and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. App. 209 
.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and  post 
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).
This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity as the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provide: For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (AO), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

Specifically, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.309(e) (1999).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to AO, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to AO during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(s), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  

Presumptive service connection is warranted for prostate 
cancer that manifests itself to a degree of 10 percent at any 
time after exposure.  Furthermore, the Secretary of VA 
formally announced in the Federal Register, on January 4, 
1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  "59 Fed. Reg. 341 
(1994).

In McCartt, 12 Vet. App. 164, the United States Court of 
Appeals for Veterans Claims (the Court) held that a person is 
not entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.

Notwithstanding the forgoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5.98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F. 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  



In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (1999).  



A 10 percent evaluation will be awarded for irreducible, 
large or thrombotic, internal or external hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
Id.  A 20 percent evaluation is warranted for hemorrhoids 
manifested by persistent bleeding and with secondary anemia 
or with fissures.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss.

The RO denied entitlement to service connection for bilateral 
hearing loss in an unappealed rating decision in September 
1984.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis; not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  See id.

At the time of the September 1984 rating decision, the 
evidence of record was the service medical records, which 
established that the veteran had fulfilled the requirements 
for a hearing loss disability in his left ear, but had normal 
hearing in the right ear.  However, the veteran had not 
brought forth evidence of a post service diagnosis of a left 
ear hearing loss disability or a right ear hearing loss 
disability.

In the September 1984 rating decision, the RO stated the 
service medical records were silent for a diagnosis of or 
treatment for bilateral hearing loss.  It then noted that the 
physical examinations conducted in service did not show ear 
problems, to include hearing loss.  It stated the veteran had 
become aware of a hearing problem many years after separation 
from service and concluded that service connection for 
bilateral hearing loss was not warranted, as it had not been 
incurred in service.


The Board notes that it seems the RO conceded the veteran had 
current hearing loss at the time of the September 1984 rating 
decision.  However, based upon the Board's review of the 
record at that time, there was no evidence of a post service 
diagnosis of a bilateral hearing loss disability.  

Thus, at the time of the September 1984 rating decision, the 
veteran had brought forth inservice evidence of a left ear 
hearing loss disability, but not a right ear hearing loss 
disability.  Additionally, he had not brought forth evidence 
of a post service diagnosis of a bilateral hearing loss 
disability.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has presented evidence which is so significant that it must 
be considered in order to fairly decide the merits of the 
claims of entitlement to service connection for a bilateral 
hearing loss disability.  See id.  

Specifically, the veteran has presented a new factual basis 
for considering the claim.  He has brought forth current 
diagnoses of a left ear and a right ear hearing loss 
disability.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  

As stated above, at the time of the September 1984 rating 
decision, the veteran had not brought forth evidence of post 
service diagnoses of a left ear and a right ear hearing loss 
disability.

Thus, in following Elkins, the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claims as reopened are 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
12 Vet. App. 209.


Whether the claim of entitlement to 
service connection for bilateral hearing 
loss disability is well grounded.

Section 5107 of Title 38, United States code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has met this burden, the Board finds that his claim 
of entitlement to service connection for bilateral hearing 
loss is well grounded.  The Board reiterates the three 
requirements for a well-grounded claim: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Caluza, supra.

The Board notes that the service medical records document a 
hearing loss in the left ear.  The post service medical 
evidence shows that the veteran has a bilateral hearing loss.  
The veteran has essentially alleged chronic bilateral hearing 
loss since service during which he was exposed to a noisy 
environment.  The specific nature of the noisy environment in 
service has not been clarified, though the Board notes that 
the veteran was trained as a senior supply sergeant and 
served in Vietnam.  He has also reported a post service 
history of noise exposure during employment as a civilian.  
The nature of such exposure has not been clarified by the 
record.

When the veteran was recently examined by VA, the audiologist 
appeared to give cognizance to his history of noise exposure 
both during and subsequent to service, with result 
development of bilateral hearing loss.  There appears to have 
been tacit recognition by the examiner of a relationship 
between the veteran's history of noise exposure to include 
that in service, and his current bilateral hearing loss.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  See Hensley, supra, (holding that the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be low).

Therefore, the Board finds that the veteran has presented a 
plausible, and therefore well-grounded claim of service 
connection for bilateral hearing loss which is further 
addressed in the remand portion of this decision.


Service connection for a lung disorder

As to the claim of entitlement to service connection for a 
lung disorder, the veteran has stated he had lung problems in 
service.  The physical examinations conducted in service did 
not show any lung problems, and chest x-rays were 
consistently negative.  The first showing of a lung problem 
following service is September 1996, which is almost 30 years 
following service.  The veteran's claim fails because there 
is no competent evidence of a nexus between the finding of a 
pleural effusion and service, and thus the claim is not well 
grounded.  

Service connection for a bunion on the right foot.

As to the claim of entitlement to service connection for a 
bunion on the right foot, the veteran is competent to state 
he had a growth on his foot in service.  The post service 
medical records establish that he had surgery on his right 
great toe in 1978.  It must be noted that the veteran 
indicated he had a bunionectomy at that time.  The evidence 
of record shows he underwent excision of an ingrown toenail 
in the right great toe in 1978.  There is no evidence in the 
claims file that he has had a bunionectomy.  Regardless, when 
examined in February 1985, the examiner stated the veteran 
had a bunion deformity on the left side of his right foot.  
When examined in January 1997, the examiner stated there was 
no residual disability related to the bunionectomy.

The claim of entitlement to service connection for a bunion 
on the right foot fails because the veteran has not brought 
forth evidence of a nexus between the bunionectomy (or the 
surgery on his right great toe) and service, and the claim is 
not well grounded.  See Caluza, 7 Vet. App. 498.

Although the veteran has alleged that he has a lung disorder, 
and a bunion on his right foot as a result of service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether or not the veteran's lung disorder, and bunion on the 
right foot are related to service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).


Service connection for a skin disorder 
and vocal nodules as secondary to AO 
exposure.

As to the veteran's claim for service connection for a skin 
disorder, he has not stated he had a skin disorder while in 
service.  The service medical records are silent for skin 
problems.  As stated above, a finding of a cicatrix on his 
scalp was shown on a November 1961 report of medical 
examination.  That is the only finding in service of a skin 
condition.  The veteran has brought forth current diagnoses 
of seborrheic dermatitis and tinea versicolor.

The veteran's claim of entitlement to service connection for 
a skin disorder, on a direct basis is not well grounded, as 
he has not brought forth evidence of a nexus between the 
diagnoses of seborrheic dermatitis and tinea versicolor and 
service.  See Caluza, 7 Vet. App. 498.  The first showing of 
a diagnosis of a skin disorder was in April 1984, and at that 
time, the veteran reported the skin disorder had had its 
onset in 1983, which is many years after service.  The 
veteran's statement that the skin disorder had its onset in 
1983 is evidence against a nexus to service. 

As to the veteran's claim for service connection for vocal 
nodules, he claims he had hoarseness in his voice in service.  
There is no evidence in the service medical records to 
substantiate such allegation; however, the Board will concede 
that the veteran had hoarseness.  He is not competent to 
state he had vocal nodules in his throat while in service.

The veteran's claim of entitlement to service connection for 
vocal nodules is not well grounded, as he has not brought 
forth evidence of a nexus between the finding of vocal 
nodules and service.  See Caluza, 7 Vet. App. 498.  The first 
showing of a diagnosis of problems with the veteran's vocal 
cords was in 1986, at which time, the veteran stated he had 
had more serious problems with hoarseness as of January 1986.  
No medical professional has related the post service finding 
of a nodule on the vocal cord to the veteran's service.  

As to consideration of the claims of entitlement to service 
connection for a skin disorder and vocal nodules as being the 
result of AO exposure, the Board finds no basis upon which to 
predicate a grant of entitlement to service connection under 
this theory of entitlement.  

Such disorders are not presumptive diseases pursuant to the 
criteria for service connection on the basis of AO exposure, 
nor has the veteran submitted competent medical evidence 
linking such claimed disorders as secondary to AO exposure.  
See Combee, supra.  When examined in April 1984, the examiner 
stated that the he did not believe the veteran's skin 
complaints were related to AO exposure.  This is evidence 
against the veteran's claim.

The only evidence that provides a nexus to service, whether 
directly or as secondary to AO exposure, is the veteran's 
contentions referable to the disorders at issue. However, as 
stated above, it has not been shown that he possesses the 
requisite knowledge of medical principles or education that 
would permit him to render an opinion regarding matters 
involving medical causation or diagnosis.  See Espiritu, 
4 Vet. App. at 494; see also Edenfield, 8 Vet. App. at 388.

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether or not the veteran's skin disorder and vocal nodules 
are related to service or to AO exposure.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in November 1997 and a 
supplemental statements of the case in January 1998, October 
1998, and December 1998.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 
77-78; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a lung disorder, a bunion on the right foot, and skin 
disorder and vocal nodules, to include as secondary to AO 
exposure, are not well grounded, the doctrine of reasonable 
doubt has no application to these claims.


Entitlement to an increased evaluation 
for hemorrhoids, currently evaluated as 
10 percent disabling.

Initially the Board finds that the veteran's claim for an 
increased evaluation for hemorrhoids is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claims has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected hemorrhoids are sufficient 
to conclude that his claim for a higher evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of his 
claim.  He was afforded comprehensive examinations.  The 
Board is unaware of any additional evidence, VA or non-VA, 
which has not already been requested and/or obtained that is 
pertinent to the veteran's claim for an increased evaluation.  

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hemorrhoids.  

At the time of the January 1997 VA examination, the veteran 
stated he had occasional bleeding with his hemorrhoids.  He 
stated his hemorrhoids were painful and had caused soiling.  
The veteran stated he had flare-ups about once a month.  The 
examiner stated there were three small non-thrombosed 
hemorrhoids, and found no evidence of soiling, incontinence, 
tenesmus, or fecal leakage.  

At the December 1997 RO hearing, the veteran testified he 
experienced rectal bleeding.  He could not state that he had 
been treated with anemia, but stated he had anal fissures.

The evidence in this case, which indicates intermittent 
reports of painful hemorrhoids, occasional bleeding, and a 
determination by a medical professional that the veteran's 
hemorrhoids are small and there is no evidence of 
incontinence, tenesmus, or fecal leakage does not reflect 
hemorrhoids which are more than large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 
7336.  

An evaluation in excess of 10 percent is not warranted.  The 
veteran has not reported persistent bleeding, nor did the 
medical professional note such when he examined the veteran.  
Additionally, it has not been noted in medical records that 
the veteran is anemic.  Although the veteran testified he had 
an anal fissure, such finding has not been reported by a 
medical professional upon examination of the veteran.  The 
veteran's hemorrhoids are no more than 10 percent disabling.

The veteran is competent to report his symptoms.  However, to 
the extent that the veteran stated he warrants more than the 
10 percent evaluation, the Board finds the medical findings 
do not support his assertions for the reasons stated above.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for hemorrhoids.  Gilbert, 
1 Vet. App. at 53.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation, but did 
not grant an increased evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
hemorrhoids have resulted in frequent hospitalizations or 
caused marked interference in employment.  The Board notes 
that the veteran is retired.





In the January 1997 examination report, the examiner stated 
the veteran's hemorrhoids were small.  Thus, the Board finds 
that the current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
service-connected hemorrhoids.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted to this extent.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a lung disorder, and a 
bunion on the right foot, the appeal is denied.

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for a skin disorder and 
vocal nodules as secondary to AO exposure, the appeal is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a November 1998 letter, a VA psychologist stated that the 
veteran had been seen at the East Los Angeles Outpatient 
Clinic since April 1998 for, in part, his PTSD.  The Board 
notes records related to the veteran's treatment for PTSD 
have not been associated with the claims file (other than the 
April 1997 VA psychiatric evaluation).

The Board finds that the RO should attempt to obtain these 
records, as it has been placed on notice of such records 
which have a bearing on the veteran's claim for an initial 
evaluation in excess of 10 percent for PTSD.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As was stated above, the veteran's claim of service 
connection for bilateral hearing loss is well grounded.  Once 
the veteran has established a well-grounded claim, VA has a 
duty to assist him in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).

The Board concludes that further development is required in 
this case.  There is lacking in this case a specific 
competent medical opinion referable to the etiology of the 
veteran's hearing loss.  Therefore, a contemporaneous VA 
audiological examination of the veteran addressing this 
matter is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care professionals, VA and 
non-VA, inpatient and outpatient, who may 
possess additional records referable to 
examination and/or treatment of the 
veteran's hearing loss.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
audiological-ear disease examination of 
the veteran for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any hearing 
loss found present.  The claims file must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies should be conducted.  

The examiner should express an opinion as 
to whether it is as likely as not that 
any hearing loss found present is 
related, even if partially, to the 
veteran's exposure to a noisy environment 
in service.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The RO should request the outpatient 
treatment records from the East Los 
Angeles Outpatient Clinic from 1997 to 
the present.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  The RO should readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
PTSD with consideration of both the 
previous criteria (prior to November 
1996) and the amended criteria.  The RO 
should document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1), and Fenderson v. 
West, 12 Vet. App. 119 (1999), referable 
to assignment of "staged ratings.".

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 34 -


- 1 -


